Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 29, 2016

                                        No. 04-16-00315-CV

                   IN THE INTERST OF A.G.K. AND T.L.C., CHILDREN,

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014PA02489
                         Honorable Stephani A. Walsh, Judge Presiding


                                           ORDER
         This is an accelerated appeal from a trial court’s order terminating appellants’ parental
rights. Appellants’ brief was due July 14, 2016. On that date, appellants filed a motion to extend
time to file the brief, asking for an additional four days in which to file the brief, i.e., to July 18,
2016. However, the brief was not filed by July 18, 2016. Accordingly, this court denied as moot
appellants’ requested extension. Appellants then filed a second motion to extend time to file
their brief, explaining the failure to file the brief by the date stated in their first motion, and
asking for an extension to July 22, 2016 – eight days from the original due date. After review,
we granted appellants’ second motion to extend time to file appellants’ brief and ordered
appellants to file their brief on or before July 22, 2016. However, the brief was not filed on July
22, 2016. Instead, on July 25, 2016, appellants filed a third motion to extend time to file their
brief, asking for an additional five days in which to file their brief. We reviewed appellants’
request and based on our review, we granted appellants’ third motion to extend time to file
appellants’ brief and ordered appellants to file their brief in this court on or before July 27, 2016.
The brief was not filed on the 27th, rather it was filed on the 28th. Appellants filed,
concomitantly with the brief, a fourth motion for extension of time, asking for an additional day
to file the brief. We GRANT the motion and ORDER the brief filed.


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2016.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court